Cook, J.,
dissenting. I respectfully dissent from the judgment addressing the merits of relators’ prohibition claim and denying the writ. For the following reasons, the court should grant intervening respondents’ motion and dismiss the cause.
S.Ct.Prac.R. X(9) provides:
“Because of the necessity of a prompt disposition of an original action relating to a pending election, and in order to give the Supreme Court adequate time for full consideration of the case, if the action is filed within 90 days prior to the election, the respondent shall file a response to the complaint within five days after service of the summons. Unless otherwise ordered by the Supreme Court, relator shall file any evidence and a merit brief in support of the complaint within three days following the response, respondent shall file any evidence and a merit brief within three days after the filing of relator’s merit brief, and relator *139may file a reply brief within three days after the filing of respondent’s merit brief.” (Emphasis added.)
Under S.Ct.Prac.R. X(9), relators’ evidence and brief were due on September 7. Relators, however, entered into a stipulation with respondent board, purportedly pursuant to S.Ct.Prac.R. XIV(3)(B)(2)(a) and X(8), which they claimed extended the time to September 13 to file their evidence and brief.
Relators’ attempted stipulated extension did not extend the time to file their evidence and merit brief. S.Ct.Prac.R. X(9) manifestly required relators to file their evidence and brief within three days of the board’s answer “[ujnless otherwise ordered by the Supreme Court.” We did not order an extension of the briefing and evidence schedule in S.Ct.Prac.R. X(9) in this case.
In addition, the stipulated extension provision of S.Ct.Prac.R. XIV(3)(B) does not apply to expedited election matters, which are governed by S.Ct.Prac.R. X(9). Even if the language of the pertinent rules were ambiguous on this point, the Staff and Committee Notes to the 1996 amendment to the general extension provision specify that “[t]he [1996] amendment to S.Ct.Prac.R. X, Section 9, to impose directly in the rules a schedule for briefing expedited election cases, deliberately sets an abbreviated schedule which should not be extended by a general rule.” (Emphasis added.) Staff and Committee Notes to 1996 amendment to S.Ct.Prac.R. XIV(3). Therefore, the general rule of S.Ct.Prac.R. XIV(3)(B)(2) permitting stipulated extensions of up to twenty days for parties to file briefs and evidence in Supreme Court cases does not apply to expedited election matters, which are governed by their own special provision, S.Ct.Prac.R. X(9).
Further, this result comports with the mandatory duty of extreme diligence and promptness in election matters. State ex rel. The Ryant Commt. v. Lorain Cty. Bd. of Elections (1999), 86 Ohio St.3d 107, 113, 712 N.E.2d 696, 701. The purpose of S.Ct.Prac.R. X(9) “is to incorporate an expedited schedule for the presentation of evidence and briefs in election cases filed in that time period to assist the court in resolving such cases promptly.” State ex rel. SuperAmerica Group v. Licking Cty. Bd. of Elections (1997), 80 Ohio St.3d 182, 187, 685 N.E.2d 507, 511. This purpose is not furthered by circumventing the manifest language of our rules and the intent specified in the associated commentary by permitting parties to delay our resolution of election cases up to forty or more days by stipulating to extensions. Here, the two stipulated extensions used by relators and the board extended the S.Ct.Prac.R. X(9) briefing schedule by ten additional days. We have held that a delay for as brief a period as nine days can preclude our consideration of the merits of an expedited election case. See Paschal v. Cuyahoga Cty. Bd. of Elections (1995), 74 Ohio St.3d 141, 656 N.E.2d 1276.
*140Finally, any mistaken advice by the Clerk’s Office and the board’s conduct in stipulating to relators’ attempted extension does not estop this court from holding that the attempted stipulation was unwarranted and invalid. See, e.g., State ex rel. Cooker Restaurant Corp. v. Montgomery Cty. Bd. of Elections (1997), 80 Ohio St.3d 302, 307, 686 N.E.2d 238, 242, citing State ex rel. Chevalier v. Brown (1985), 17 Ohio St.3d 61, 63, 17 OBR 64, 66, 477 N.E.2d 623, 625 (“ ‘The principle of estoppel does not apply against a state or its agencies in the exercise of a governmental function’ ”).
Based on the foregoing, relators did not file their evidence and brief within the time required by S.Ct.Prac.R. X(9). Therefore, this case must be dismissed under S.Ct.Prac.R. X(11) (“Unless all evidence is presented and the relator’s brief is filed within the schedule issued by the Supreme Court, an original action shall be dismissed for want of prosecution ”). (Emphasis added.) See, also, Super-America, 80 Ohio St.3d at 183, 685 N.E.2d at 508; State ex rel. Vornholt v. Ohio Dept. of Transp. (1999), 85 Ohio St.3d 1470, 709 N.E.2d 508. We should apply, rather than ignore, the mandatory language of our own rules. See, e.g., State ex rel. Cuyahoga Cty. v. State Personnel Bd. of Review (1998), 82 Ohio St.3d 496, 499, 696 N.E.2d 1054, 1057, where we observed that courts lack authority to ignore the plain language of provisions under the guise of interpretation or liberal or narrow construction. Because the court does not dismiss this cause pursuant to the plain language of S.Ct.Prac.R. X(9) and (11), and in accordance with the manifest intent and policy underlying these rules, I respectfully dissent.